Title: To James Madison from John Dawson, 12 February 1801
From: Dawson, John
To: Madison, James


Dear Sir!
City of Washington February 12. 1801.
I am much hurt that I cannot communicate to you, and to my other friends in Orange and Madison the pleasing information which I anticipated in my last—the enclosd paper will shew to you our proceedings—on today we met at twelve and gave one vote, the result of which was the same as before—we then suspended voting untill tomorrow at eleven, and all other business is prohibited by a rule.
What the feds, especially those of Maryland, mean, I cannot tell—a day or two will bring their plan to view—some whisper that they mean to propose a legislative provision; others that the Senate on their meeting on the 4 of March will appoint a president pro tern: who will act as the president of the U. S. I still think they will give way. We are resolv’d never to yield, and sooner hazard every thing that [sic] to prevent the voice and wishes of people being carried into effect.

I have not closed my eyes for 36 hours—this, and the interesting moment will prevent my making the general communication which I intended on today, untill the result is assertaind—this I will thank you to make known.
Do let me hear from you on our present situation. Yrs, with much esteem
J Dawson
We voted 28 times.
